GATES, J.
This action was brought against defendant bank and Hauger, its former cashier, for money had and received. Trial by the court. Findings and judgment for plaintiff as against Hauger. Findings and judgment for defendant bank as against plaintiff. Plaintiff appeals from the judgment and from an order denying new trial. The detailed facts are unnecessary to an understanding of the case. They showi a series of sordid banking transactions on the part of Hauger while cashier of respondent bank resulting in the putting of appellant’s money, together with money of respondent bank, into some North Dakota' land, the title to which was afterwards transferred to respondent.
The trial court found that the money of plaintiff was loaned to Hauger as a personal transaction and not to respondent. Section 2546, Rev. Code 1919, says:
*581“If the party is relying upon the insufficiency of the evidence to justify the verdict, finding or other decision, he shall specify the particulars wherein such evidence is claimed to be insufficient/''
This was not done; hence this court is powerless to review that question.
The sole question before us is whether the findings support the judgment. We think without doubt that they do.
The judgment and order appealed from are affirmed.